Luke; J.
A real-estate broker who, in pursuance of his employment to sell certain property, procures a purchaser able, ready, and willing to comply with the terms of sale prescribed by the seller is entitled to the customary commission for his services; and the fact that the property was partially destroyed by fire pending the consummation of the transaction between the two principals constitutes no defense to an action brought by the broker against his employer for the recovery of his compensation.
The certiorari in this ease was properly overruled.

Judgment affirmed.


Broyles, G. J., concurs. Bloodworth, J., absent on account of illness.